Exhibit 10.21
AGREEMENT
This AGREEMENT (“Agreement”) is made and entered into as of this 5th day of
March, 2010 by and between Paul Smyth (“Executive”) and Centerline Capital Group
Inc. (the “Centerline” and collectively with Executive, the “Parties”).
WHEREAS, the Parties are signatories to an Executive Employment Agreement dated
January 1, 2007 (the “Employment Agreement”), which was amended by a written
document dated April 15, 2008, amended a second time by a written document
signed by the Executive on December 15, 2008 and by Centerline on December 31,
2008, and amended a third time by a written document dated March 17, 2009;
WHEREAS, the Parties have agreed to terminate the Employment Agreement as
amended and continue their employment relationship on an at-will basis effective
as of the date of this Agreement; and
WHEREAS, the Parties understand that they are waiving legal rights by signing
this Agreement, and enter into this Agreement voluntarily, with a full
understanding of and agreement with all its terms;
NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements set forth herein, and for other good and valuable consideration,
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, agree as follows:
1. Termination of the Employment Agreement.
(a) The Parties hereby mutually terminate the Employment Agreement as amended
and all of its provisions (notwithstanding anything contained in the Employment
Agreement to the contrary) effective immediately, and from and after the date
hereof the Employment Agreement as amended, including without limitation any
non-compete provision, shall be null and void and have no further effect.
(b) The Parties shall continue their employment relationship on an at-will
basis, which means that either the Executive or Centerline may modify or
terminate the employment relationship at any time, for any reason, with or
without notice.
(c) Executive acknowledges that, to date, he has not suffered any on-the-job
injury or illness for which he has not already filed a claim, and that he does
not know of any unlawful or inappropriate conduct at Centerline, whether
involving its business conduct or policies or with respect to its employment
policies, actions or decisions, that he has not already reported to Centerline.

 

-1-



--------------------------------------------------------------------------------



 



2. Release.
(a) In General: In exchange for Centerline’s promises contained in this
Agreement, Executive agrees to irrevocably and unconditionally release any and
all Claims he may now have against Centerline and other parties as set forth in
this Section 2.
(b) Released Parties: The “Released Parties” are Centerline, Centerline’s
respective current and former related companies, partnerships, or joint
ventures, and, with respect to each of them, all of their predecessors and
successors, and, with respect to each such entity, all of its past, present, and
future agents, directors, officers, managers, supervisors, employees,
stockholders, members, owners, representatives, assigns, attorneys, agents and
insurers, and any other persons acting by, through, under, or in concert with
any of the persons or entities listed in this subsection, and their successors
(c) Claims Released: As of the date of the execution of this Agreement and in
exchange for the consideration provided herein, Executive irrevocably and
unconditionally releases, acquits, and forever discharges any and all known or
unknown claims, charges, promises, actions, or similar rights that Executive may
have (the “Claims”) against the Released Parties listed in subsection 2(b)
above; except Executive does not release any Claims related to: (i) his right,
if any, to coverage under any applicable Centerline directors and officers
insurance policies or (ii) Executive’s right, if any, to expense reimbursements
pursuant to applicable Centerline policy. Executive understands that the Claims
that the Executive is releasing might arise under many different laws (including
statutes, regulations, other administrative guidance, and common law doctrines),
and include without limitation, claims such as breach of contract, implied
contract, promissory estoppel, or claims under any federal, state or local
statute, law, order or ordinance, such as Title VII of the Civil Rights Act of
1964, the Americans with Disabilities Act, Section 1981 of the Civil Rights Act
of 1866, the Employee Retirement Income Security Act, the New York Labor Law,
the New York State Human Rights Law, and the New York City Human Rights Law.
(d) Centerline Release: In consideration of the promises and covenants contained
herein, Centerline hereby agrees to irrevocably and unconditionally release and
discharge Executive from any and all claims arising from or related to
Executive’s employment with Centerline that Centerline now has, ever had or may
have against the Executive except this release does not include any claims
related to the following: (a) any criminal acts by Executive; and (b) any claims
for fraud that Centerline, Centerline Holding Company, and/or their shareholders
may have against Executive.
3. Payment and Benefits. In consideration of the promises of Executive as set
forth herein, and without any obligation to do so, Centerline agrees to provide
Executive with the payments and benefits as set forth in this Section 3.

 

-2-



--------------------------------------------------------------------------------



 



(a) Upon the execution and delivery of this Agreement by both Parties,
Centerline shall (i) cause its subsidiary, Centerline REIT, Inc., to forgive all
amounts owed by the Executive under that certain Revolving Credit Promissory
Note dated June 28, 2004 (the “Note”) made by the Executive to the order of
Centerline REIT, Inc. (f/k/a/ ARCap REIT, Inc.), effective immediately, and
(ii) promptly deliver to the Executive the original Note marked canceled. The
Executive understands that Centerline REIT, Inc. will issue to the Executive an
IRS Form 1099 reflecting the amount owed by the Executive under that Note that
was forgiven.
(b) Centerline will withhold taxes and other amounts and report amounts to tax
authorities with respect to the payments and benefits Executive will receive
under this Agreement as it determines, in its sole discretion, that it is
required to do.
(c) Executive acknowledges that the Released Parties have paid him all payments
or benefits (including but not limited to wages, bonus, commissions, sick or
vacation pay) presently due to him other than expense reimbursements.
(d) The Parties acknowledge that nothing in this Agreement shall affect whether
Executive is eligible for a 2009 bonus, which, if declared, would be announced
and paid in 2010. Executive acknowledges that Centerline retains the sole and
absolute discretion to determine whether a 2009 bonus will be declared, and the
amount, if any, of the 2009 bonus.
(e) Centerline or C-III Capital Partners LLC (“C-III”) (but not both) will pay
Executive severance in the amount of $108,365.00, less applicable taxes,
withholdings and deductions provided: (1) Executive signs (and does not revoke)
a separation agreement in a form acceptable to Centerline that contains a
general release of claims in favor of Release Parties; and (2) (a) Executive is
terminated without Cause (as defined in the Employment Agreement) by Centerline
within six months after the closing of the transaction in which C-III acquires
certain assets of Centerline (“Transaction”) and Executive is not offered
employment with C-III (or its affiliated entities); or (b) after accepting
employment with C-III (or any of its affiliated entitles) Executive is
terminated without Cause (as defined in the Employment Agreement) by C-III (or
its affiliated entitles) provided the termination occurs within six months after
the closing of the Transaction.
4. Promises.
(a) Pursuit of Released Claims: As of the execution of this Agreement, Executive
warrants that he has not filed or caused to be filed any lawsuit, complaint, or
charge with respect to any Claim this Agreement purports to waive.
(b) Ownership of Claims: Executive represents and warrants to Centerline that he
has not assigned any rights or claims he may have against Centerline, or any of
the other Released Parties, to any other person or entity.

 

-3-



--------------------------------------------------------------------------------



 



(c) Nonadmission of Liability: The Parties agree not to assert that this
Agreement is an admission of guilt or wrongdoing by Executive, Centerline, or
any Released Party and they both acknowledge that Executive, Centerline and the
Released Parties deny that they have engaged in wrongdoing of any kind or
nature.
5. Business Materials and Property Disclosure. All written materials, records,
and documents made by the Executive or coming into his possession concerning the
business affairs of Centerline or its affiliated entities shall be the sole
property of Centerline and, upon termination of his employment with Centerline,
upon the request of Centerline, the Executive shall deliver the same to
Centerline and shall retain no copies. The Executive shall also return to
Centerline all other property in his possession owned by Centerline upon
termination of Executive’s employment.
6. Inventions and Patents. The Executive agrees that all processes, technologies
and inventions, including new contributions, improvements, ideas and
discoveries, together with all products and proceeds of the Executive’s services
for Centerline and its affiliates, including, but not limited to, all materials,
ideas, concepts, formats, suggestions, developments, arrangements, packages,
programs and other intellectual properties that the Executive may acquire,
obtain, develop or create in connection with and during his employment with
Centerline (collectively, “Inventions”) shall belong exclusively to Centerline,
provided that such Inventions grew out of the Executive’s work with Centerline
or any of its affiliates, are related to the business (commercial or
Experimental) of Centerline or any of its affiliates or are conceived or made on
Centerline’s time or with the use of Centerline’s facilities or materials. The
Executive shall promptly disclose such Inventions to Centerline and shall,
subject to reimbursement by Centerline for all reasonable expenses incurred by
the Executive in connection therewith: (i) assign to Centerline, without
additional compensation, all patent and other rights to such Inventions for the
United States and Foreign countries: (ii) sign all papers necessary to carry out
the foregoing; and (iii) give testimony in support of the Executive’s
inventorship.
7. Confidential Information. Executive agrees that, by virtue of the performance
of his duties with Centerline or its affiliates and by virtue of the
relationship of trust and confidence between the Executive and Centerline,
Executive possesses (and will possess) certain data and knowledge of the
operations of Centerline and its affiliates, which are proprietary in nature and
confidential. The Executive covenants and agrees that he will not, at any time,
while employed by Centerline or otherwise, reveal, divulge or make known to any
person (other than Centerline and/or its affiliates) or use for his own account,
any confidential or proprietary record, data, model, trade secret, pricing
policy, bid amount, bid strategy, rate structure, personnel policy, method or
practice of obtaining or doing business by Centerline or any of its affiliates,
or any other confidential or proprietary information whatsoever (the
“Confidential Information”), whether or not obtained with the knowledge and
permission of Centerline and whether or not developed, devised or otherwise
created in whole or in part by the efforts of the Executive, provided, however,
that Confidential Information shall not be deemed to include any information
that (A) is or hereafter becomes generally available to the public other than
through disclosure

 

-4-



--------------------------------------------------------------------------------



 



by the Executive, (B) is rightfully received by the Executive after his
employment ends from a third party or (C) was brought by the Executive prior to
his employment relationship with Centerline or any of its predecessors. The
Executive further covenants and agrees that he shall retain all such knowledge
and information that he shall acquire or develop respecting such Confidential
Information in trust for the sole benefit of Centerline and its successors and
assigns. Executive shall not, without the prior written consent of Centerline,
unless compelled pursuant to the order of a court or other governmental or legal
body having jurisdiction over such matter, communicate or divulge any such
Confidential Information to anyone other than Centerline and those designated by
it. In the event Executive is compelled by order of a court or other
governmental or legal body to communicate or divulge any Confidential
Information to anyone other than Centerline and those designated by it,
Executive shall promptly notify Centerline of any such order and shall cooperate
fully with Centerline (and the owner of such Confidential information) in
protecting such in formation to the extent possible under applicable law,
provided such information may be disclosed if Executive is advised by counsel
that failure to disclose would subject the Executive to risk of penalty or fine.
Nothing in this Section 7 is intended to, or shall, prohibit Executive from
discussing any matters with his attorney for the purpose of seeking legal
advice, provided that Executive notifies his attorney of Executive’s obligations
under this section.
8. No Other Agreements. Executive acknowledges that by signing this Agreement,
he has not relied upon any representations, promises or agreements by
Centerline, its employees, its officers, its directors, or its representatives
(including any Centerline attorney) which are not contained in this Agreement.
Executive acknowledges that he is entering into this Agreement voluntarily and
that he fully understands all of its provisions. This Agreement constitutes the
entire understanding of the Parties and supersedes all prior oral and written
agreements, including the Employment Agreement as amended. This Agreement cannot
be modified except by a writing signed by all parties hereto.
9. Governing Law. This Agreement shall be governed by and construed under the
laws of the State of New York without regard to its conflicts of laws
principles. Any litigation, arbitration, or similar proceeding with respect to
such matters may be brought only within the state, county and City of New York
and all parties to this Agreement consent to such jurisdiction and agree that
venue only in the state, county and City of New York would be proper.
10. Titles/Captions. The titles/captions to the sections contained in this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.
11. Severability: If any provision of this Agreement is declared or determined
by any court to be illegal or invalid, that part shall be modified or excluded
from the Agreement only to the extent required by law, but the validity of the
remaining parts, terms, or provisions shall not be affected and shall continue
in full force and effect.

 

-5-



--------------------------------------------------------------------------------



 



12. Counterparts. This Agreement may be executed in counterparts and by
facsimile signatures, and each such duly executed counterpart shall be of the
same validity, force and effect as the original.
13. Successors and Assigns. This Agreement will apply to, be binding in all
respects upon and inure to the benefit of the respective successors and assigns
of the Parties, including their personal representatives, administrators,
executors, heirs and others taking from them; provided, however, that no party
may delegate or avoid any of its liabilities, obligations or responsibilities
under this Agreement.
14. Knowing and Voluntary Release of Claims. Executive agrees that this
Agreement constitutes a knowing and voluntary waiver of rights or claims he may
have against the Released Parties. Executive shall have, and Executive
represents and warrants that Centerline gave him a reasonable period of time in
which to consider this Agreement before executing it, and that such period was
sufficient for his full and complete consideration of its terms. Centerline
advised Executive to take this Agreement home, read it, and carefully consider
all of its terms before signing it. Executive has carefully read this Agreement,
fully understands what it means, and is entering into it voluntarily.
IN WITNESS WHEREOF, the parties hereto have executed, or caused their duly
authorized officer to execute, this Agreement as of the day and year first above
written.

            PAUL SMYTH:
      /s/ Paul Smyth           Date:  Feb. 25, 2010       CENTERLINE CAPITAL
GROUP INC.:
      By:   /s/ Marc D. Schnitzer       Name:   Marc D. Schnitzer       Title:  
CEO and President     Date:  Feb. 26, 2010    

 

-6-